PER CURIAM.
Quality ' Resources, Inc., appeals the district court’s1 Federal Rule of Civil Procedure 12(b)(6) dismissal of its diversity action claiming breach of contract and tortious interference with contracts and business expectancies. Upon careful de novo review of the record and consideration of the parties’ briefs, we conclude, for the reasons explained by the district court, that the complaint failed to state a claim. See Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927, 930 (8th Cir.2013) (de novo review). Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri.